—Appeal by defendant from a judgment of the County Court, Rockland County, rendered February 3, 1977, convicting her of criminal possession of a controlled substance in the third degree and conspiracy in the first degree, upon her plea of guilty, and imposing a sentence of three years to life on the possession conviction and an indeterminate sentence with a maximum of three years on the conspiracy conviction, the sentences to run concurrently. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration on the conviction of criminal *641possession of a controlled substance in the third degree to one year. As so modified, judgment affirmed. Under the facts of this case, the sentence was excessive to the extent indicated herein. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.